DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5 and 8-14, drawn to a non-surgical method of delivering a liquid radioactive solution from a source to a recipient.
Group II, claim(s) 6-7 and 30-32, drawn to an infusion system for delivering a liquid radioactive solution from a source to a recipient.
Group III, claim(s) 16-18, drawn to a non-surgical method of dosing a liquid radioactive solution having a desired final level of radioactivity and a final volume. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of delivering a liquid radioactive solution from a source to a recipient,- a radiation detector,-4-Attorney Docket No.: 170855.00003 Preliminary Amendment dated June 20, 2019- a first valve having a waste position and a recipient position, - a bolus conduit, a waste conduit and a recipient conduit, each conduit having a valve end being connected to said first valve, so that the first valve can establish a waste flow path in the waste position and a recipient flow path in the recipient position, the recipient flow path being different from said waste flow path, wherein the bolus conduit comprises a measuring section and a specific internal volume, the radiation detector being operable to determine a reference level of radioactivity of the solution present in said measuring section, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sasaki et al. (US Publication 2005/0085682 A1).  Sasaki teaches delivering a liquid radioactive solution from a source to a recipient (Fig. 1),- a radiation detector (40),-4-Attorney Docket No.: 170855.00003 Preliminary Amendment dated June 20, 2019- a first valve (44) having a waste position and a recipient position (Paragraphs 28-30, 34, and 42, Fig. 1), - a bolus conduit (36A), a waste conduit (60) and a recipient conduit (46), each conduit having a valve end being connected to said first valve, so that the first valve can establish a waste flow path in the waste position and a recipient flow path in the recipient position (Fig. 1, Paragraph 28), the recipient flow path being different from said waste flow path (Fig. 1, Paragraph 28), wherein the bolus conduit comprises a measuring section and a specific internal volume (Fig. 1, Paragraphs 27, 33, 43-44, and 49), the radiation detector being operable to determine a reference level of radioactivity of the solution present in said measuring section (Paragraph 27). 
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a non-surgical method comprising the steps of: - determining a desired level of radioactivity and volume of the radioactive solution, - providing a first valve having a waste position, - providing a bolus conduit, a waste conduit, each conduit having a valve end being connected to said first valve, so that the first valve can establish a waste flow path in the waste position, the bolus conduit comprising a measuring section and an internal volume, - arranging said first valve in the waste position, - transporting a first amount of said radioactive solution through said waste flow path, the first amount of said radioactive solution having an initial level of radioactivity that is at least approximately equal to or higher than the desired level of radioactivity and an initial volume that is larger than the internal volume of said bolus conduit, - providing a radiation detector, the radiation detector being operable to measure a level of radioactivity of the radioactive solution in said measuring section, - measuring a reference level of radioactivity of said radioactive solution present in said measuring section, characterized in that when the reference level of radioactivity is approximately equal to an injection level of radioactivity, the method further comprises the steps of: - arranging the first valve, and - transporting the radioactive solution present in the bolus conduit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sasaki et al. (US Publication 2005/0085682 A1). Sasaki teaches a non-surgical method (Fig. 1) comprising the steps of: - determining a desired level of radioactivity and volume of the radioactive solution (Paragraphs 41-47), - providing a first valve (44) having a waste position (Paragraph 28, Fig. 1), - providing a bolus conduit (36A), a waste conduit (60), each conduit having a valve end being connected to said first valve, so that the first valve can establish a waste flow path in the waste position (Fig. 1, Paragraph 28), the bolus conduit comprising a measuring section and an internal volume (Fig. 1, Paragraphs 27, 33, 43-44, and 49), - arranging said first valve in the waste position (Paragraph 42, Fig. 1), - transporting a first amount of said radioactive solution through said waste flow path, the first amount of said radioactive solution having an initial level of radioactivity that is at least approximately equal to or higher than the desired level of radioactivity and an initial volume that is larger than the internal volume of said bolus conduit (Paragraphs 41-47, Fig. 1), - providing a radiation detector (40), the radiation detector being operable to measure a level of radioactivity of the radioactive solution in said measuring section (Paragraph 27), - measuring a reference level of radioactivity of said radioactive solution present in said measuring section (Paragraph 27), characterized in that when the reference level of radioactivity is approximately equal to an injection level of radioactivity (Paragraphs 41-47), the method further comprises the steps of: - arranging the first valve (Paragraphs 28-30, 34, and 42, Fig. 1), and - transporting the radioactive solution present in the bolus conduit (Fig. 1, Paragraphs 27, 33, 43-44, and 49).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of - a radiation detector, -4-Attorney Docket No.: 170855.00003 Preliminary Amendment dated June 20, 2019- a first valve having a waste position, - a bolus conduit, a waste conduit, each conduit having a valve end being connected to said first valve, so that the first valve can establish a waste flow path in the waste position, wherein the bolus conduit comprises a measuring section and an internal volume, the radiation detector being operable to determine a level of radioactivity of the solution present in said measuring section, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sasaki et al. (US Publication 2005/0085682 A1).  Sasaki teaches - a radiation detector (40), -4-Attorney Docket No.: 170855.00003 Preliminary Amendment dated June 20, 2019- a first valve (44) having a waste position (Paragraphs 28-30, 34, and 42, Fig. 1), - a bolus conduit (36A), a waste conduit (60), each conduit having a valve end being connected to said first valve, so that the first valve can establish a waste flow path in the waste position (Fig. 1, Paragraph 28), wherein the bolus conduit comprises a measuring section and an internal volume (Fig. 1, Paragraphs 27, 33, 43-44, and 49), the radiation detector being operable to determine a level of radioactivity of the solution present in said measuring section (Paragraph 27).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783        

/BRANDY S LEE/Primary Examiner, Art Unit 3783